DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of the Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed on 11/19/2021 have been fully considered but they are not persuasive. Applicant’s argument regarding claim 1 cites two aspects, namely
1. Applicant doesn’t consider that the prior art of record Uzunoglu (US 9,577,586) teaches “a difference signal, representing a difference between the amplifier arrangement input signal and a scaled output signal of the first amplifier, is arranged as input to the second amplifier”, and 

In regards to aspect 1, applicant quoted only portion (col 6, lines 21-60) of the detailed discussion of Uzunoglu where Uzunoglu discusses the connectivity of the feed reflected section (6-9-3) including two couplers (3 and 6) and a phase shift element (9). However, applicant remained silent about the function of this section detailed in col 6, line 61- col 7, line 45, of Uzunoglu (although examiner pointed out in the office action the whole section col 6, line 21- col 7, line 45) where a portion of the output signal of the first amplifier (4) reflected from the combining node, CN, and coupled through the first coupler 6, phase adjusted through the phase shift element 9 and then fed back to the input of the second amplifier through the second coupler 3 to be subtracted from the split part of the amplifier arrangement input signal as VIP, see annotated Fig. 4 of Uzunoglu below. In terms of difference between the amplifier arrangement input signal (                        
                            
                                
                                    V
                                
                                
                                    i
                                    n
                                
                            
                        
                    ) and a scaled (                        
                            
                                
                                    1
                                
                                
                                    3
                                
                            
                            
                                
                                    C
                                
                                
                                    I
                                
                            
                            
                                
                                    C
                                
                                
                                    O
                                
                            
                            
                                
                                    Γ
                                
                                
                                    C
                                
                            
                        
                    ) output signal of the first amplifier 4, please see the equation of Uzunoglu on col 8, line 35,
                
                    
                        
                            V
                        
                        
                            I
                            P
                        
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    i
                                    n
                                
                            
                        
                        
                            2
                        
                    
                    -
                    
                        
                            1
                        
                        
                            3
                        
                    
                    
                        
                            C
                        
                        
                            I
                        
                    
                    
                        
                            C
                        
                        
                            O
                        
                    
                    
                        
                            Γ
                        
                        
                            C
                        
                    
                    
                        
                            V
                        
                        
                            C
                        
                    
                
            , 
where CI is the coupling ratio of the input directional coupler 3, 
                        
                            
                                
                                    C
                                
                                
                                    O
                                
                            
                             
                        
                    is the coupling ratio of the output directional coupler 6 
                        
                            
                                
                                    Γ
                                
                                
                                    C
                                
                            
                             
                        
                    output reflection coefficient of the carrier amplifier 
                         
                            
                                
                                    V
                                
                                
                                    C
                                
                            
                             
                        
                    is the output voltage of the carrier amplifier 4 

In regards to aspect 2, any person of ordinary skill in the art of Doherty amplifiers knows the common fact that “the output combiner is arranged to modulate the loads of the first amplifier and the second amplifier in dependence of the output signal of the second amplifier”, see Uzunoglu col 2, lines 6-15 for this well-known fact. Since Uzunoglu, teaches an improved version of a Doherty amplifier (col 1, lines 7-9), Uzunoglu teaches an advanced load modulation technique at the output combiner (CN, see annotated Fig. 4 of Uzunoglu below) of the first amplifier 4 and the second amplifier 5 depending on the output signal of the first amplifier 4. As the first amplifier 4’s output signal keeps increasing the output reflection at the combiner CN keeps decreasing until at first amplifier’s reaching at saturation when the output reflection at the combiner CN becomes zero. Since this reflected signal is subtracted from the splitter output of the second amplifier 5 to feed the difference signal at the input of the second amplifier 5, the second amplifier doesn’t get enough drive until a threshold of input drive RFIN (see annotated Fig. 4 of Uzunoglu below) is reached. The reason for this advanced approach is to operate the second amplifier 5 in class AB or B mode (rather than class C mode for traditional Doherty amplifier) such that the overall gain of the Doherty system doesn’t get degraded (Uzunoglu: col 8, lines 36-67).   
Applicant’s unsupported statement that “the hardware structure described in Uzunoglu is technically different from the hardware arrangements mentioned in independent Claim 1”, can easily be refuted by comparing applicant’s Fig. 5 with Uzunoglu’s Fig. 4. In both cases output of the first amplifier (also known as carrier 
Finally applicant’s argument about claim 5, is not persuasive, because Chen was used as a secondary art just to provide evidence that capacitor can be used instead of microstrip coupler to couple a portion of the output signal (which applicant refers to as ‘scaled output signal’) of a first amplifier to a second amplifier. Capacitor as a RF coupling device (coupling coefficient, i.e. the scale depends on the capacitive reactance at the operating frequency) is a common knowledge in the art. It doesn’t need a reference to prove it. However, examiner provided Chen as an example to show coupling between two amplifiers as is the case in the invention as well as in Uzunoglu. Uzunoglu provided coupling through microstrip couplers and Chen proves that similar coupling can be accomplished through capacitors. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uzunoglu (US 9,577,586, cited by the applicant).
[AltContent: textbox (CN)][AltContent: textbox (RFINC)][AltContent: textbox (RFINP)][AltContent: textbox (RFIN)][AltContent: textbox (VIP)]
    PNG
    media_image1.png
    708
    1179
    media_image1.png
    Greyscale

Fig. 4 of Uzunoglu annotated by the examiner for ease of reference.

Regarding claim 1, Uzunoglu (i.e. in Fig. 4) discloses (col 6, lines 21- col 7, lines 45) an amplifier arrangement (the feed reflected Doherty amplifier 1, col 6, lines 21-22) comprising a first amplifier (carrier amplifier 4), a second amplifier (peaking amplifier 5) and an output combiner (combining node, designated by the examiner as CN in annotated Fig. 4 of Uzunoglu) arranged to combine respective output signals of the first amplifier (4) and the second amplifier (5) into an output signal the amplifier arrangement (1), wherein an amplifier arrangement (1) input signal (RFIN) is arranged as input signal (a part of RFIN, RFINC is input) to the first amplifier (4) wherein a difference signal (VIP = RFINP –                         
                            
                                
                                    1
                                
                                
                                    3
                                
                            
                            
                                
                                    C
                                
                                
                                    I
                                
                            
                            
                                
                                    C
                                
                                
                                    O
                                
                            
                            
                                
                                    Γ
                                
                                
                                    C
                                
                            
                            
                                
                                    V
                                
                                
                                    C
                                
                            
                            ,
                             
                            i
                            .
                            e
                            ,
                             
                        
                    a scaled ion of the output signal of the first amplifier VC) representing a difference (synthesis of two component signals, i.e., a first component, the section of the input signal RFIN split through the input power splitter 2 to follow the input of the second amplifier 5 and a second component, the taped signal through the IN) and a scaled output signal (output directional coupler 6 taps a scaled portion of the output of the first amplifier 4 and taps into the input of the second amplifier 5 through the input directional coupler 3) of the first amplifier, is arranged as input (VIP) to the second amplifier (5), wherein the output combiner (the combining node CN) is arranged to modulate (it is well known in the art that in a Doherty combiner of the amplifier arrangement 1, load modulation occurs at the combining node depending on the peaking amplifier output, which is the second amplifier in amplifier arrangement 1) the loads of the first amplifier (because of the impedance inverting network 7 at the output of the first amplifier 4) and the second amplifier in dependence of the output signal of the second amplifier (5). Regarding claim 2, Uzunoglu further teaches that wherein the first amplifier (4) has a first amplifier output port (D) and a first amplifier input port (B)  connected to a first input port (A1) , and where the second amplifier (5) has a second amplifier output port (E) and a second amplifier input port (C) connected to a second input port (A2) where the output combiner (CN) is connected to the respective amplifier output ports (between D & E) and is adapted for load modulation (inherent for a Doherty combiner), wherein the amplifier arrangement (1) further comprises a difference signal arrangement (output coupler 6 and input coupler 3) that is adapted to provide the difference signal, which is fed to the second amplifier input port (C), where the second amplifier input port (C) is connected to the second input port (A2) via the difference signal arrangement (input coupler 3). Further per claim 3, wherein the first input port IN) where the power divider (2) is adapted to convert a signal at the amplifier arrangement (1) input port (A) into a first input signal at the first input port (A1) with a first power and a first relative phase, and a second input signal at the second input port with a second power and a second relative phase (the relative phase of the split signal from the splitter 2 is detailed by Uzunoglu in col 6, lines 42-50), such that the amplifier arrangement (1)  input signal (RFIN) arranged as input signal (RFINC) to the first amplifier (4) and the difference signal arrangement (synthesis of RFINP and the coupled scaled output signal of the input coupler 3) via the power divider (2). Further per claim 4, the difference signal arrangement (comprising the input coupler 3, the output coupler 6 and the phase shift element 9) comprises a coupling device (3, 6) and a  difference combiner (by adjusting the phase shift element 9, the reflected coupled signal coming from the isolation port of the output coupler 6 is adjusted to cancel the second split signal coming from the second input port A2 below threshold, col 8, lines 36-41), where the difference combiner (the input combiner 3 is considered as difference combiner) comprises a first combiner input port (D1), a second combiner input port (D2) and a difference port (C) that is adapted to output a difference between signals input at the combiner input ports (D1,D2), constituting the difference signal (RFINP), where the second combiner input port (D2) is connected to the second input port (A2) and the difference port (C) is connected to the second amplifier (5) input port, and where the coupling device (6) is adapted to provide the scaled output signal from the signal at the first amplifier (4) output port (D) and to feed it to the first combiner input port (D1) and claim 7, the difference combiner comprises a first transmission line (9) adapted for tuning the phase of the input signal, that is connected to the first combiner input port (D1), and a second transmission line (8) connected to the second input port (D2) and adapted to tune the phases of the input signals at the difference port (C) and per claim 10, Uzunoglu inherently teaches (the one most important component of a Doherty amplifier arrangement (1), col 6, line 22, is the Doherty combiner) that the output combiner is a Doherty combiner (col 7, lines 4-45). Further per claim 11, Uzunoglu also teaches that the output combiner (designated by the examiner as ‘OC’ in the annotated Fig. 4 of Uzunoglu) comprises an inverting port (D) connected to the first amplifier (4) output port (D), an amplifier arrangement output port (CN), and a common port (CN) connected to the second amplifier output port (E) and the amplifier arrangement output port (CN), where there is an impedance inverter (7, col 6, line 26) connected between the inverting port (D) and the amplifier arrangement output port (CN) and per claim 12, the impedance inverter (7) is constituted by one transmission line and having a length of a quarter wavelength for a wavelength comprised in a frequency band for signals fed into the amplifier arrangement (1) via the amplifier arrangement input port (A) and per claim 13, the output combiner at least partly is merged (i.e. within the combiner network) with the coupling device (directional coupler 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uzunoglu in view of Chen et al. (US 9,960,738) both prior arts being cited by the applicant.
Regarding claim 5, Uzunoglu discloses the claimed invention as recited in claim 1, and further teaches a directional coupler (as shown in Fig. 5) as the coupling device (6).
Chen in a similar field of endeavor teaches capacitive coupling for coupling output power from a carrier amplifier to the input of peaking amplifier as an alternative to the directional coupler as a coupling device. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to replace the directional coupler device (6) of Uzunoglu with an art recognized equivalent of capacitive coupling because of the simplicity of the coupling mechanism and by proper choice of capacitive value it would be a lower insertion loss option as well (well known in the art), thereby suggesting the obviousness of such a modification.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uzunoglu.
Regarding claim 6, Uzunoglu discloses the claimed invention as recited in claim 1 and 4, and further teaches a directional coupler (as shown in Fig. 5) as the coupling device (6) which essentially comprises a parallel transmission line portion. 
Although a capacitor is not shown in Fig. 5, it is obvious for RF coupling a DC blocking capacitor is a common place between couplers and coupled ports. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to add a capacitor (CP) between the isolation port (P) of the directional coupler 6 and the phase shifting line 9 as an RF capacitor for potential DC blocking between the Input of the second amplifier (5) and the coupled port (P) of the coupling device (6). Since it is a common practice and doesn’t cause any perturbation to the intended operation of the circuit rather provides benefit of potential DC blocking, such a modification would be obvious.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uzunoglu in view of Shinjo et al. (US 20190028062).
Regarding claim 8, Uzunoglu discloses the claimed invention as recited in claim 1, and although not shown explicitly in Fig. 4, teaches matching elements for first and second amplifiers (col 1, lines 56-61). 
It is well-known to a person of ordinary skill in the art that power transistors (high power GaN HEMT or Si LDMOS transistors, Uzunoglu: col 2, lines 19-26 and lines 37-41, which have sub-ten ohm input and output impedances) similar to the ones used as the carrier and peaking amplifiers of Uzunoglu most necessarily need impedance matching network both at the input and at the output (to match to 50  system 
As an example one can see Shinjo in a similar field of endeavor in a typical Doherty amplifier exhibited in Fig. 10, input and output matching circuits for the carrier and peaking amplifiers.
Therefore a person of ordinary skill in the art before the effective filing date of the invention would find it obvious to have appropriate impedance matching network for the input and output of the carrier and peaking amplifiers of Uzunoglu following the teachings of Shinjo as an obvious art recognized necessity and as a result the resultant Doherty amplifier arrangement (1) of Uzunoglu will have the first amplifier (4) input port connected to the first input port (A1) via a first impedance matching network, and where the difference port (C) connected to the second amplifier (5) input port via a second impedance matching network.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim 6, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable over the closest prior art of record Uzunoglu or Shinjo because the combination although teaches series transmission line segment with series capacitor in the input and output impedance matching networks, none of these 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843